PER CURIAM:
Anthony Wayne Silver was sentenced to 121 months of imprisonment for conspiracy to possess with intent to distribute more than fifty grams of cocaine base. This court vacated and remanded on appeal, United States v. Silver, 176 Fed.Appx. 416 (4th Cir.2006) (unpublished), and the district court imposed a 235-month sentence. This court affirmed the district court’s 235-month sentence on appeal, United States v. Silver, 242 Fed.Appx. 23 (4th Cir.2007) (unpublished), and the Supreme Court vacated and remanded to this court for further consideration in light of Gall v. United States, — U.S. -, 128 S.Ct. 586, 169 L.Ed.2d 445 (2007). See Silver v. United States, 552 U.S. -, 128 S.Ct. 1287, 170 L.Ed.2d 52 (2008). Accordingly, we vacate Silver’s sentence and remand to the district court for further consideration in light of Gall.
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

VACATED AND REMANDED.